DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert A. Blaha (Reg. No. 43,502) on 03/01/2021.
The application has been amended as follows: 

	For the claims:
	14.  (Cancelled).
19. (Currently-Amended)    The [[component carrier]] method as set forth in claim 13,
wherein the gap filling material is a cured material, and
wherein the gap filling material comprises polyimide and/or a liquid crystal polymer.



Allowable Subject Matter
Claims 1-2, 5-8, 10-13, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks and claimed amendments made in Applicant’s Amendment filed on 02/23/2021, applicant’s arguments are persuasive. Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts. The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN T DINH/           Primary Examiner, Art Unit 2848